


110 HR 5372 IH: RISE Act
U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5372
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2008
			Ms. Bean (for herself
			 and Mr. Sires) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code to allow a special
		  depreciation allowance for reuse and recycling property.
	
	
		1.Short titleThis Act may be cited as the
			 Recycling Investment Saves
			 Energy or the RISE Act.
		2.FindingsThe Congress finds the following:
			(1)Recycling means
			 business in the United States, with more than 56,000 reuse and recycling
			 establishments that employ over 1,100,000 people, generating an annual payroll
			 of nearly $37,000,000,000, and grossing over $236,000,000,000 in annual
			 revenues. In 2005, recycling scrap materials accounted for $15,700,000,000 in
			 exports for the United States. On a per-ton basis, sorting and processing
			 recyclables alone sustain 10 times more jobs than landfilling or
			 incineration.
			(2)By reducing the
			 need to extract and process virgin raw materials into manufacturing feedstock,
			 reuse and recycling helps achieve significant energy savings. For
			 example:
				(A)Taken together,
			 the amount of energy wasted from not recycling aluminum and steel cans, paper,
			 printed materials, glass, and plastic equals the annual output of 15 medium
			 sized power plants.
				(B)The reuse of 500
			 steel drums per week yields 6 trillion Btu’s per year, which is enough energy
			 savings to power a city the size of Colorado Springs, Colorado, for 1
			 year.
				(3)Unfortunately, the
			 United States recycling rate of many consumer commodities, including aluminum,
			 glass, and plastic, are stagnant or declining, and businesses that rely on
			 recycled feedstock are finding it difficult to obtain the quantity and quality
			 of recycled materials needed. Increasingly, United States manufacturing
			 facilities that rely on recycled feedstock are closing or forced to re-tool to
			 use virgin materials.
			(4)The environmental
			 impacts from reuse and recycling are significant. Increased reuse and recycling
			 would produce significant environmental benefits, such as cleaner air, safer
			 water, and reduced production costs. For example:
				(A)Between 2 and 5
			 percent of the waste stream is reusable. Reuse prevents waste creation and
			 adverse impacts from disposal.
				(B)On a per-ton
			 basis, recycling of: office paper prevents 60 pounds of air pollutants from
			 being released, saves 7,000 gallons of water, and 3.3 cubic yards of landfill
			 space; aluminum saves 10 cubic yards of landfill space; plastic saves 30 cubic
			 yards of landfill space; glass prevents 7.5 pounds of air pollutants from being
			 released and saves 2 cubic yards of landfill space; and steel saves 4 cubic
			 yards of landfill space.
				(C)The manufacture of
			 100 percent recycled paperboard products uses significantly less fossil fuel
			 than comparable products and is therefore a net reducer of greenhouse gases.
			 And, for every 100 tons of recycled paperboard produced, 105 tons of material
			 is prevented from going to the landfill, thus reducing landfill gases.
				(5)A
			 national investment in the reuse and recycling industries is needed to preserve
			 and expand America’s reuse and recycling infrastructure.
			3.Special
			 depreciation allowance for certain reuse and recycling property
			(a)In
			 generalSection 168 of the Internal Revenue Code of 1986
			 (relating to accelerated cost recovery system) is amended by adding at the end
			 the following new subsection:
				
					(l)Special
				allowance for certain reuse and recycling property
						(1)In
				generalIn the case of any qualified reuse and recycling
				property—
							(A)the depreciation
				deduction provided by section 167(a) for the taxable year in which such
				property is placed in service shall include an allowance equal to 50 percent of
				the adjusted basis of the qualified reuse and recycling property, and
							(B)the adjusted basis
				of the qualified reuse and recycling property shall be reduced by the amount of
				such deduction before computing the amount otherwise allowable as a
				depreciation deduction under this chapter for such taxable year and any
				subsequent taxable year.
							(2)Qualified reuse
				and recycling propertyFor purposes of this subsection—
							(A)In
				generalThe term qualified reuse and recycling
				property means any reuse and recycling property—
								(i)to
				which this section applies,
								(ii)which has a
				useful life of at least 5 years,
								(iii)the original use
				of which commences with the taxpayer after December 31, 2006, and
								(iv)which is—
									(I)acquired by
				purchase (as defined in section 179(d)(2)) by the taxpayer after December 31,
				2006, but only if no written binding contract for the acquisition was in effect
				before January 1, 2007, or
									(II)acquired by the
				taxpayer pursuant to a written binding contract which was entered into after
				December 31, 2006.
									(B)Exceptions
								(i)Alternative
				depreciation propertyThe term qualified reuse and
				recycling property shall not include any property to which the
				alternative depreciation system under subsection (g) applies, determined
				without regard to paragraph (7) of subsection (g) (relating to election to have
				system apply).
								(ii)Election
				outIf a taxpayer makes an election under this clause with
				respect to any class of property for any taxable year, this subsection shall
				not apply to all property in such class placed in service during such taxable
				year.
								(C)Special rule for
				self-constructed propertyIn the case of a taxpayer
				manufacturing, constructing, or producing property for the taxpayer's own use,
				the requirements of clause (iv) of subparagraph (A) shall be treated as met if
				the taxpayer begins manufacturing, constructing, or producing the property
				after December 31, 2006.
							(D)Deduction
				allowed in computing minimum taxFor purposes of determining
				alternative minimum taxable income under section 55, the deduction under
				subsection (a) for qualified reuse and recycling property shall be determined
				under this section without regard to any adjustment under section 56.
							(3)DefinitionsFor
				purposes of this subsection—
							(A)Reuse and
				recycling property
								(i)In
				generalThe term reuse and recycling property means
				any machinery and equipment (not including buildings or real estate), along
				with all appurtenances thereto, including software necessary to operate such
				equipment, which is used exclusively to collect, distribute, or recycle
				qualified reuse and recyclable materials.
								(ii)ExclusionSuch
				term does not include—
									(I)rolling stock or
				other equipment used to transport reuse and recyclable materials, and
									(II)equipment used to
				produce new products or commodities from recycled products.
									(B)Qualified reuse
				and recyclable materials
								(i)In
				generalThe term qualified reuse and recyclable
				materials means scrap plastic, scrap glass, scrap textiles, scrap
				rubber, scrap packaging, recovered fiber, scrap ferrous and nonferrous metals,
				or electronic scrap generated by an individual or business.
								(ii)Electronic
				scrapFor purposes of clause (i), the term electronic
				scrap means—
									(I)any cathode ray
				tube, flat panel screen, or similar video display device with a screen size
				greater than 4 inches measured diagonally, or
									(II)any central
				processing
				unit.
									.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2006.
			
